Case: 1:20-cv-00632-SJD-KLL Doc #: 15 Filed: 02/08/21 Page: 1 of 2 PAGEID #: 224

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Mike Redford,
Plaintiff(s),
Case Number: 1:20cv632
vs.
Judge Susan J. Dlott
Unirush Financial Services, LLC, ct al.,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate
Judge Karen L. Litkovitz filed on January 22, 2021 (Doc. 14), to whom this case was referred
pursuant to 28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the
time for filing such objections under Fed. R. Civ. P. 72(b) expired February 5, 2021, hereby
ADOPTS said Report and Recommendation.

Accordingly, plaintiff's federal claims against defendants are DISMISSED with prejudice
for failure to state a claim upon which relief can be granted pursuant to 28 U.S.C. §1915A(b)(1).
The Court declines to exercise supplemental jurisdiction under 28 U.S.C. §1367( c )(3) over
plaintiff’s state-law claims and DISMISS such claims without prejudice.

Plaintiff's motion for default judgment against defendants (Doc. 12) is DENIED as moot.

The Court certifies pursuant to 28 U.S.C. §1915(a)(3) that an appeal of any Order

adopting the Report and Recommendation will not be taken in good faith. Therefore, plaintiff is

DENIED leave to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6"
Case: 1:20-cv-00632-SJD-KLL Doc #: 15 Filed: 02/08/21 Page: 2 of 2 PAGEID #: 225

Cir. 1997), overruled on other grounds, Jones v Bock, 549 U.S. 199, 203 (2007).

IT IS SO ORDERED.

beta 9. A

Judge Susan J.D]
United States District Court
